Citation Nr: 1426707	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-19 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a neurological disorder associated with the Veteran's feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1955 to December 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in March 2008.  The RO issued a Statement of the Case (SOC) in June 2008.  In July 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran testified at a September 2010 Travel Board hearing before a Veterans Law Judge (VLJ) held at the local RO in Boston, Massachusetts.  A transcript of that proceeding is of record and has been associated with the claims file. 

In December 2010, the Board reopened the Veteran's previously denied claim of entitlement to service connection for a bilateral foot disorder and remanded it to the RO/AMC for further development.  The appeal was then returned to the Board.  In July 2011, upon reviewing the claims folder, the Board referred the claim to a specialist for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2013); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This opinion was obtained in September 2011 and is included in the claims file.  It is noted that the Veteran and his representative have been given the opportunity to provide any comments with respect to that opinion and those comments have been included in the claims file.  

In December 2011, the Board denied the claim of entitlement to service connection for a non-neurological bilateral foot disorder, to include chronic venous insufficiency and hematoma.  The Board noted that a July 2008 rating decision denied entitlement to service connection for bilateral neuropathy of the upper and lower extremities and that the Veteran did not appeal this decision.  However, to the extent that the Board reopened the Veteran's claim for a bilateral foot disorder in the prior December 2010 decision, the Board found that decision included any neurological disorder associated with the Veteran's feet.  Accordingly, in December 2011, the Board also remanded the issue of entitlement to service connection for a neurological disorder associated with the Veteran's feet to the RO via the AMC in Washington, DC, for further development.  

The neurological issue was then returned to the Board.  Subsequently, the VLJ who conducted the Travel Board hearing retired.  In April 2014, the Board sent the Veteran a letter informing him of this and indicating he could have another Board hearing with another VLJ who would ultimately decide this appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2013).  The Veteran did not respond to this letter within 30 days.  Accordingly, as stated in the letter, the Board will presume that the Veteran does not desire another Board hearing.  Thus, the Board will decide his case based on the evidence currently of record.  Id.

The Agency of Original Jurisdiction (AOJ) certified this appeal to the Board in July 2012.  Subsequently, additional evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in March 2014.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current neurological disorder associated with his feet is not shown to be causally or etiologically related to his active military service.



CONCLUSION OF LAW

Service connection for a neurological disorder associated with the Veteran's feet is not established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in November 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in February 2011 and January 2012, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  The Veteran was also afforded an advisory medical opinion in September 2011, which was conducted after a thorough review of the Veteran's claims file.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in September 2010.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue as "entitlement to service connection for a bilateral foot disorder."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  Id.  The Veteran's representative asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., a nexus between the Veteran's current diagnosis and his active military service).  Id. at 4-5.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  Id. at 6-8, 11-12, 15-18.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its December 2010 and December 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included scheduling the Veteran for VA examinations, which he had in February 2011 and January 2012.  The remands also included obtaining the Veteran's recent VA treatment records, which were obtained and associated with his claims file.  Finally, the remands included readjudicating the claim, which was accomplished in the February 2011 and June 2012 Supplemental SOCs (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a neurological disorder associated with his feet.  He argues that this neurological disorder began during his active military service when he was exposed to extreme cold and began experiencing "colds" in his feet.  See Board hearing transcript, page 4.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  A private medical opinion dated in April 2008 documents a diagnosis of chronic venous insufficiency with recurrent venous ulcers and numbness of the toes.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran argues that this neurological disorder began during his active military service when he was exposed to extreme cold and began experiencing "colds" in his feet.  See Board hearing transcript, page 4.  He testified that he asked to see a doctor for his cold feet, but his request was denied.  Id. at 5.  His STRs are negative for findings regarding a neurological disorder of the feet or frostbite.  Instead, his STRs document calluses on both feet in March 1956.  The STRs also show treatment for Athlete's foot in June 1957, and a report of calluses on the left foot in March 1958.  Recurrent Athlete's foot was noted on the Veteran's August 1958 separation Report of Medical History form.  The Veteran's active military service ended in December 1958.

The first post-service relevant complaint was in a February 1979 private treatment record, which documented a history of phlebitis in both legs.  Again, the Veteran's active duty ended in December 1958.  This lengthy period without medical complaint for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

Post-service, the Veteran was afforded a Board hearing.  At the Board hearing, he reported that during his military training, he had to stand in a hole filled with water for several hours and that his feet got very cold.  See Board hearing transcript, page 4.  He also stated that while stationed in Alaska, he was out in the cold quite a bit, that his feet were always cold, and that he "started getting real bad legs."  Id. at 5.  The Veteran also testified to being borderline diabetic and having massive dark veins in his legs and feet.  Id. at 7, 9.

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

Initially, the Board notes that the Veteran was afforded a VA examination in February 2011.  The report from that examination reflects that the examiner reviewed the Veteran's medical records, recorded his current complaints, and conducted an appropriate examination.  The examiner found the Veteran's feet to be normal for his age, but noted that the Veteran had tingling and unusual sensations on his feet.  The examiner stated that he could not relate the Veteran's pedal disorder to service without resorting to speculation.  The examiner reasoned that there was no medical record of any treatment in the military or VA system.  The examiner stated that the Veteran only realized that he might have had frostbite while in the service due to discussions with his current medical doctor.  The examiner indicated that he did not have these doctors' notes, nor could he say that "with these notes this would still be conjecture and not based on anything definitive."  The examiner stated that "possibly" a neurology consultation might be able to shed more light on this topic.  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the United States Court of Appeals for Veterans Claims (Court) determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, his VA and private outpatient treatment records, and the medical literature in forming his medical opinion.  Accordingly, the Veteran was provided an additional VA neurology examination and medical opinions, which will be discussed below.

As for the positive medical nexus evidence, the Veteran's private physician, in an April 2008 letter, stated that the Veteran has had some problems with numbness of his toes, "probably" related to small vessel disease from a previous episode of frostbite many years ago.  The physician noted that the Veteran had multiple venous ulcers treated through the 1980s and 1990s and had high ligation and stripping of his veins in the early 1990s.  The physician indicated that the Veteran continued to have problems with chronic venous insufficiency and recently developed a large hematoma on his right leg.  Venous ulcers on the Veteran's left leg were also noted.  The physician did not review the Veteran's claims file in rendering this opinion.

As for the negative medical nexus evidence, in July 2011, the Board sought an advisory opinion from a podiatrist from the Veterans Health Administration (VHA).  The opinion was obtained in September 2011.  The VHA podiatrist provided a written opinion wherein he indicated having reviewed the Veteran's claims file.  He noted that the Veteran was seeking entitlement to service connection for venous insufficiency of his feet and legs, numbness in his toes and the development of a hematoma, all claimed as a result of cold exposure to the Veteran's feet while on active duty.  The VHA specialist acknowledged that the Veteran had likely been exposed to cold conditions while stationed in Alaska and that the Veteran had subsequently been diagnosed with chronic venous insufficiency.  However, he found that the Veteran's bilateral chronic venous insufficiency and the development of a hematoma were not related to the Veteran's service, including to any frostbite experienced in service.  In so finding, the VHA provider noted that frostbite is an acute condition and does not lead to phlebitis, chronic venous insufficiency or venous valvular incompetence.  He also noted that a hematoma is an acute condition and that frostbite is not a known cause of hematoma, particularly fifty years later.  In his opinion, the VHA specialist addressed the opinions of both the Veteran's private physician and the prior VA examiner.

The Veteran was afforded a VA neurological examination in January 2012.  Following a physical examination of the Veteran and an electromyography (EMG) study, the VA examiner determined that the Veteran did not have a peripheral nerve disorder or peripheral neuropathy of the feet.  Following a review of the claims file, the examiner then determined that the Veteran's current neurological disorder of the feet was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that a chronic nerve injury secondary to non-freezing cold injury (i.e., without frank frostbite) was well-documented.  The examiner noted the Veteran's complaints of numbness in his feet, specifically later in the day and with prolonged sitting or standing.  Given that the Veteran was asymptomatic in the morning, the examiner indicated that this suggested that dependent edema (i.e., the Veteran has significant pitting edema and lower extremity vascular compromise, for which he is taking Furosemide) was likely related to the abnormal sensations he was experiencing, and that his peripheral nerves were intact.  Further, the examiner found that the Veteran's report of symptoms with prolonged standing or sitting was suggestive of radiculopathy related to lower back pathology, not peripheral neuropathy.  Importantly, the examiner pointed out that the Veteran's sensory examination was normal at the VA examination.  In summary, the examiner concluded that, given the Veteran's normal examination and the fact that his complaints suggest problems other than cold-induced neuropathy, it was less likely than not that a compensable neurologic disorder is present at this time.

In considering the aforementioned evidence, the Board finds the negative evidence outweighs the positive evidence.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the July 2011 and January 2012 VA medical opinions provided detailed explanations as to why the Veteran's neurological disorder of the feet is not consistent with his active military service, to include cold exposure, the Board finds the probative value of these VA medical opinions is greater than the cursory conclusions of the April 2008 private medical opinion.  The Board is not persuaded by the private doctor's statement because it does not indicate that it was based on a review of evidence in the claims folder, and particularly, there is no discussion of the intervening post-service medications and disorders, to include diabetes and the Furosemide medication.  This lack of discussion is noteworthy as it shows that the Veteran either failed to report these items or that the doctor failed to consider significant intervening events in his assessment of the cause of the Veteran's current neurological disorder.  While the Veteran may be competent to report his history of symptoms, it appears that in this private medical opinion, his history was not accurately reflected.  As such, the Board finds the April 2008 private medical statement to be of low probative value.

In contrast, the July 2011 and January 2012 VA medical opinions were conducted following a thorough review of the Veteran's claims file, to include his STRs.  Both opinions thoroughly characterized the evidence of record.  The January 2012 examination also conducted a comprehensive examination of the Veteran's feet, and considered the Veteran's post-service medical history, to include his medications.  The reports of the Veteran's medical history and the clinical findings, as explained in the VA medical opinions, are consistent with the entire body of medical evidence of record.  There is no basis on which to find that these VA medical opinions are incomplete or insufficient in any way.  Accordingly, as the evidence is not in equipoise, service connection for a neurological disorder associated with the Veteran's feet is not warranted.  

Furthermore, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of chronic venous insufficiency with recurrent venous ulcers and numbness of the toes is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2013); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a)). 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that his feet were cold during his active military service, which resulted in his current neurological disorder of the feet, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the neurological disorder of the feet to be credible, since his STRs make no reference to a frostbite injury or neurological disorder of the feet, and since the Veteran first reported symptoms in 1979, more than twenty years after his separation from the active duty in 1958.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a pertinent neurological injury or disease during his active military service, and which fails to show a neurological disorder of the feet until over two decades after his separation from the active duty in 1958.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a neurological disorder associated with his feet.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a neurological disorder associated with his feet is not warranted.


ORDER

Entitlement to service connection for a neurological disorder associated with the Veteran's feet is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


